Citation Nr: 1041067	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder, to 
include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right foot condition.

3.  Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Louisville, Kentucky that denied the Veteran's claims of 
entitlement to service connection for an anxiety disorder, to 
include PTSD (claimed as PTSD), a right foot condition, and a 
right leg condition.

The issues of entitlement to service connection for right leg and 
right foot conditions are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The most probative medical evidence of record reveals that 
the Veteran does not have PTSD.

2.  The Veteran's anxiety disorder is not shown to be 
etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for an anxiety disorder, to include PTSD, 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to service 
connection for an anxiety disorder, to include PTSD, and a right 
foot condition, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated November 2004, July 2008, 
and October 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2010).  The letters informed the Veteran of what 
information or evidence was needed to support his claims, what 
types of evidence the Veteran was responsible for obtaining and 
submitting to VA, and which evidence VA would obtain.  The Board 
also notes that any issues as to the timeliness of the later two 
notices is moot, as the Veteran's claims were readjudicated by 
way of a Supplemental Statement of the Case (SSOC) in November 
2008.

Because the Veteran's claims for service connection for an 
anxiety disorder, to include PTSD, and for a right foot condition 
are denied, as explained below, the Board finds that any notice 
deficiencies regarding the assignment of disability ratings and 
effective dates is moot.  See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's relevant service treatment records, private medical 
records, and VA medical records are all in the file.  The Veteran 
has not identified any outstanding records relevant to his 
claims.  The Board finds that the record contains sufficient 
evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a 
VA examination or obtain a medical opinion when necessary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  
The Board notes that the Veteran was provided with VA 
examinations in May 2005 and April 2008 relating to his claim for 
an anxiety disorder, to include PTSD, and that addendums to both 
of these reports were associated with the claims file in May 2005 
and October 2008, respectively.  With regard to the Veteran's 
claim for service connection for a right foot condition, the 
Board notes that the Veteran was provided with a VA examination 
in May 2005.  The examination reports, with their respective 
addenda, reflect that the examiners reviewed the claims file, 
examined the Veteran, elicited a history from him, provided the 
requested opinions, and provided adequate reasoning for their 
conclusions.  In light of the above, the Board finds that the 
record contains sufficient evidence to make a decision with 
regard to the claims.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).


A.  Anxiety Disorder, to Include PTSD

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) 
(2008); see also, 38 U.S.C.A. § 1154(b) (West 2002). Otherwise, 
the law requires verification of a claimed stressor.

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The Veteran is seeking entitlement to service connection for an 
anxiety disorder, to include PTSD.  The Board notes that the 
Veteran's original claim was for PTSD only, but in light of the 
Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the Board has recharacterized the issue on appeal to also include 
a claim more generally for service connection for an anxiety 
disorder.  See Clemons, 23 Vet. App. 1 (holding that the 
Veteran's claim for benefits based on PTSD in that case 
encompassed benefits based on an anxiety disorder and/or a 
schizoid disorder because the evidence developed during the 
processing of the claim indicated that the symptoms for which the 
Veteran was seeking VA benefits may have been caused by an 
anxiety and/or schizoid disorder).  The Board notes however, that 
although the issue on appeal has been recharacterized more 
broadly to include a n anxiety disorder, it has not been 
recharacterized to include depression or dysthymia because the 
issue of entitlement to service connection for dysthymic disorder 
(claimed as depression) was separately adjudicated and denied in 
the September 2005 RO decision, which issue was never appealed 
and the denial is final.

With regard to the Veteran's claimed PTSD, as an initial matter, 
it is noted that the Veteran has never asserted that he ever 
served in country in Vietnam or that he ever engaged in combat, 
and there is no corroborative evidence that the Veteran ever had 
combat service; as such, 38 U.S.C.A. § 1154(b) is not for 
application.  The Veteran's DD Form 214 does not reflect that he 
received any medals indicative of combat service.  Therefore, in 
order for service connection for PTSD to be awarded, a claimed 
stressor must be corroborated.

The Veteran's August 2008 stressor statement reflects that he 
alleges two in-service stressors caused his PTSD.  The Veteran 
reports that his first stressor event occurred in 1967 while he 
was stationed in Korea (during the Vietnam era).  The Veteran 
reports that when he was cutting up a large eight to ten foot 
long cylinder shaped jack or shock in order to dispose of it, the 
cylinder exploded and injured his right leg and right foot, 
including cuts and bruises.  See Stressor Statement, August 2008; 
DA Form 20.  He reports that he was afraid he was going to lose 
his leg.  He also reports that he was placed on bed rest for a 
period and that he was not able to walk well during this time.

The Board notes that the Veteran's first reported stressor event 
is corroborated by his service treatment records.  September 1967 
service treatment records reflect that the Veteran reported that 
he was welding when a "pipe blew up," and that he presented to 
the dispensary with right foot pain, a contusion on his right 
lower leg, and multiple superficial cuts on his left hand.  X-
rays of the Veteran's right leg and foot, however, were noted as 
negative, and "no fracture or other osseous abnormality" was 
noted on the radiological report.  The Veteran was dispensed a 
bandage and ice for his right leg.  Ten days later, service 
treatment records show that the Veteran continued to report 
experiencing right foot pain, but that new x-rays were negative 
for any fracture.  He was provided with crutches for two days and 
an arch support was ordered.  The Board notes that there were no 
other treatment records reflecting any other right leg or foot 
complaints, including no notation on his separation examination 
report.

The Veteran reports that his second stressor event occurred in 
1969 while stationed at Fort Bragg in North Carolina.  The 
Veteran reports that he was operating a bulldozer clearing tree 
brush for a roadway on base when there was an explosion to the 
right side of the bulldozer, that debris hit his chest, face, and 
neck, and that he was temporarily blinded while being transported 
to the hospital.  See Stressor Statement, August 2008.  He also 
reports that he could feel a "hole" in his neck and a lot of 
blood, and that he thought he was going to die.

With regard to the Veteran's second reported stressor, the Board 
notes that although there is no record of any explosion in 1969 
in any of the Veteran's service treatment or personnel records, 
February 1969 service treatment records reflect that he presented 
complaining of getting ashes and dust in his eyes, and that he 
was sent to the hospital, where he was noted as having bilateral 
conjunctivitis, and that he followed up at the ophthalmology 
clinic.  Also, a March 1969 service treatment record (dated a 
month later) reflects that the Veteran had sutures in his neck 
that were checked at that time.  The Board also notes that the 
Veteran is currently service-connected for a throat/neck scar.  
See RO Decision, September 2006.

In light of the above credible reports by the Veteran and service 
treatment records, the Board finds that, at the very least, the 
Veteran's first reported stressor has been verified.

With regard to determining whether the Veteran has a current 
diagnosis of an anxiety disorder, to include PTSD, the Board 
notes that VA treatment records dated from 2001 to 2006 reflect 
that the Veteran was followed for, among other things, diagnosed 
anxiety disorder.  Several of these records specifically reflect 
that the Veteran was diagnosed with an anxiety disorder secondary 
to certain non-service connected medical conditions (e.g., 
nephroliathiasis, hematuria, kidney stones, diarrhea, black lung, 
hypertension, and back problems).  See, e.g., VA Treatment 
Records, August 2001, February 2002, December 2002, June 2003.  
The Board also notes that an October 2004 PTSD screen was 
negative, reflecting, among other things, that the Veteran 
answered "no" when asked if he ever tried hard not to think 
about, or ever went out of his way to avoid situations that 
reminded him of, a stressful event in service.

The Veteran has been afforded two VA examinations in May 2005 and 
April 2008 relating to his claim for service connection for an 
anxiety disorder, to include PTSD.

The May 2005 VA examination report (signed in June 2005) reflects 
that upon interviewing the Veteran, the examiner diagnosed the 
Veteran with dysthymia disorder, but not any anxiety disorder, to 
include PTSD.  In providing his opinion, the examiner took into 
account the Veteran's history of injuring himself in an explosion 
in service, as well as his pre-service history of extreme poverty 
during his childhood and related difficulties in grade school as 
well as a close relative having committed suicide in his home at 
the age of 8 years, and his post-service history of unemployment 
since around 2000, trauma from a stab wound, and his separation 
from his wife.  The examiner also noted that the Veteran reported 
experiencing recurrent dreams about his reported stressors, 
diminished interest in activities, feelings of detachment from 
others, restricted range of affect, difficulty sleeping, 
irritability, outbursts of anger, increased startle response, 
diminished interest in activities, difficulty sleeping, 
irritability, outbursts of anger, and panic attacks.  The 
examiner reasoned, however, that the Veteran did not meet the 
DSM-IV diagnostic criteria for PTSD because although he did have 
some avoidance and detachment symptoms, they did not relate to 
his in-service stressors.  Rather, the examiner noted that when 
specifically asked about his avoidance symptoms, the Veteran 
connected those symptoms to problems from his childhood and teen 
years, i.e., being made fun of and being impoverished and feeling 
detached and different from others because of his poverty.  
Likewise, when asked by the examiner if the Veteran experienced 
detachment in service, the Veteran said no.  In an addendum to 
his opinion, the May 2005 examiner added that he also diagnosed 
the Veteran with generalized anxiety disorder that he opined was 
related to pre-service, active service, and post-service 
stresses.

The April 2008 VA examination report reflects that upon 
interviewing the Veteran, a different examiner also diagnosed the 
Veteran with generalized anxiety disorder, and not PTSD.  In 
rendering this diagnosis, the examiner took into account the 
Veteran's above described two explosion injuries, as well as his 
account of being on "riot patrol" a handful of times in North 
Carolina after Dr. Martin Luther King was killed and being spit 
on and called names by the crowds.  The examiner noted that the 
Veteran reported experiencing recurrent and intrusive 
recollections of his reported stressors, recurrent dreams about 
the events, diminished interest in activities, difficulty 
sleeping, irritability, outbursts of anger, and panic attacks.  
The examiner opined, however, that the Veteran did not meet the 
Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) 
criteria for PTSD because he was lacking avoidant behaviors, 
noting that the Veteran "in fact displays some behaviors that 
are antithetical to avoidance."

The Board acknowledges that there are varying opinions regarding 
whether or not the Veteran has a current diagnosis of PTSD.  The 
Board is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Whether a clinician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the clinician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the opinions of the May 2005 and April 2008 VA 
examiners to be the most probative evidence of record with regard 
to whether the Veteran has PTSD.  Both examiners reviewed the 
claims file, interviewed the Veteran, elicited a detailed history 
from him, and gave detailed rationales for their conclusions, 
which included the application of the DSM-IV criteria for PTSD.  

The Board acknowledges that the claims file contains treatment 
records and correspondence from the Mountain Comprehensive Care 
Center (MCCC) dated from July 2004 to July 2005, as well as 
correspondence dated September 2004, December 2004, January 2007, 
and March 2008, which reflect that the Veteran was diagnosed 
with, among other things, generalized anxiety disorder and PTSD.  
These MCCC records and letters, however, do not specifically 
outline the criteria for PTSD, as set forth in the DSM-IV, or 
offer a detailed rationale for the opinions provided.  As such, 
the Board finds these records to have no probative value with 
regard to whether the Veteran has PTSD.

The Board has considered the Veteran's reports as to his 
psychiatric symptomatology.  Certainly, he is competent to 
describe such symptoms, to include symptoms of anxiety, and to 
that extent, his reports of his symptoms are entitled to some 
probative weight.  However, as a layperson, he is generally not 
capable of opining on matters requiring medical knowledge, to 
include attributing his symptoms to a particular anxiety disorder 
such as PTSD as defined by the DSM-IV criteria.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, because the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has PTSD, there 
may be no service connection for PTSD.  See Degmitech v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).

With regard to the Veteran's diagnosed generalized anxiety 
disorder, the Board acknowledges that there are also conflicting 
opinions as to whether the Veteran's anxiety disorder is related 
to service.  As noted above, the May 2005 VA examiner, in an 
addendum to his report, opined that the Veteran's generalized 
anxiety disorder was related to pre-service, post-service, and 
active service events, without any further explanation.  

By contrast, the April 2008 VA examiner, in an October 2008 VA 
medical opinion, opined that the Veteran's generalized anxiety 
disorder was less likely as not related to service.  The examiner 
reasoned in his October 2008 opinion that the Veteran first 
presented with symptoms at the VA mental health clinic (MHC) in 
2001 and reported at that time that his symptoms began 10 years 
earlier and were precipitated by the loss of his coal mining job.  
The examiner further noted that while the Veteran's VA treatment 
records show he was receiving treatment there since 2001 for his 
anxiety, none of these records reflect that the Veteran ever 
related his anxiety to his active service.  The examiner 
acknowledged that the Veteran reported on examination ruminating 
over some military experiences, but pointed out that these 
experiences "are just a part of a larger set of worries."  The 
examiner went on to note that any assertion that the Veteran's 
anxiety was related to service would be "mere conjecture."

The Board notes that a possible connection or one based on mere 
"speculation" or the like is too tenuous a basis on which to 
grant service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the range 
of probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  The Court has held that 
medical link that is only speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board finds the October 2008 VA medical opinion (given by the 
April 2008 VA examiner) to be the most probative evidence of 
record with regard to whether the Veteran's generalized anxiety 
disorder is related to service.  The examiner reviewed the claims 
file, interviewed the Veteran in April 2008 and elicited a 
detailed history from him, and gave detailed rationale for his 
conclusion.  Also, as noted above, several of the VA treatment 
records specifically diagnose the Veteran's anxiety as secondary 
to his non-service connected medical conditions.  Also, several 
of these records reflect that the Veteran presented with symptoms 
in 2001 and that he reported at that time that they began about 
10 years prior when he lost his coal mining job.  The Board notes 
that, generally, statements made for the purpose of medical 
diagnosis or treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive a proper diagnosis or treatment.  See White v. Illinois, 
502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

The Board acknowledges that certain MCCC records submitted by the 
Veteran reflect diagnosed anxiety disorder.  See, e.g., MCCC 
Psychosocial Assessment, July 2004; Correspondence, Ms. A.W., 
September 2004, and March 2008.  None of these records, however, 
reflect any opinion, by a clinician or by the Veteran's own 
reports, that his anxiety disorder was related to service except 
for the March 2008 correspondence from Ms. A.W., which briefly 
notes that the Veteran was undergoing treatment for, among other 
disorders, his anxiety related to his service in Korea, but no 
rationale for such conclusion was provided in the letter or in 
any other correspondence from MCCC and, therefore, the Board 
finds that these records have no probative value with regard to 
whether the Veteran's anxiety disorder is related to service.

The Board also acknowledges two psychological evaluation reports 
dated in December 2001 and July 2002 relating to the Veteran's 
application for Social Security Administration (SSA) benefits, 
both of which reports reflect diagnosed generalized anxiety 
disorder, but neither of which provide an opinion etiologically 
linking the disorder to service.

Also, the Board acknowledges the Veteran's contentions that he 
has anxiety as a result of his active duty service.  See, e.g., 
Informal Hearing Presentation, September 2010.  As noted above, 
the Veteran is competent to describe symptoms of anxiety, and to 
that extent, his reports of his symptoms are entitled to some 
probative weight.  However, as a layperson, he is generally not 
capable of opining on matters requiring medical knowledge, to 
include providing an etiological link between diagnosed anxiety 
disorder and his active service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board places more 
probative value on the competent health care specialist's October 
2008 opinion than on the Veteran's lay assertion.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for an 
anxiety disorder, to include PTSD, and the benefit-of-the-doubt 
rule provided in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


REMAND

A.  Right Leg

The Veteran is seeking entitlement to service connection for a 
right leg condition.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

As noted above, the Veteran claims that he incurred a right leg 
condition as a result of a September 1967 explosion injury he 
incurred in service in Korea.  As noted above, his service 
treatment records reflect that he was injured in an explosion and 
that he presented with, among other things, a right lower leg 
contusion.

In May 2005, the Veteran was provided with a VA examination 
relating to his claim.  No opinion is provided in the report, 
however, as to whether the Veteran has a current right leg 
condition and, if so, whether it is related to service, to 
include the September 1967 explosion incident.  For this reason, 
the Board finds that the claim must be remanded for a new VA 
examination to address whether the Veteran has a current right 
leg condition, and if so, whether it is related to service.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

B.  Right Foot

The Veteran also claims that he incurred a distinct right foot 
condition as a result of the above noted explosion incident that 
occurred in September 1967 while he was stationed in Korea.  As 
noted above, the Board acknowledges that the Veteran's September 
1967 service treatment records reflect that he presented for 
treatment after an explosion complaining of right foot pain, but 
an x-ray of his right foot was negative.  Ten days later, the 
Veteran continued to report experiencing right foot pain, new x-
rays of his right foot were negative, he was provided with 
crutches for two days, and arch supports were ordered for him.  
The Board notes that none of the Veteran's subsequent service 
treatment records reflect any complaints of any right foot 
problems, including no notation on his separation examination 
report.

The Veteran was provided with an examination in May 2005.  The 
May 2005 VA examination report reflects that the examiner opined 
that the Veteran had no right foot condition.  Subsequently, 
however, an October 2006 VA bone scan report reflects findings 
suggestive of degenerative changes in several joints, including 
the Veteran's mid-feet.  Because more recent October 2006 VA bone 
scan report associated with the claims file after the May 2005 VA 
examination reflects findings of degenerative changes in several 
joints, including the Veteran's mid-feet, the Board finds that VA 
is under an obligation to provide the Veteran with another VA 
examination in connection with his claim for a right foot 
condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
examination to determine the current nature 
and etiology of any right leg and/or right 
foot conditions.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The complete 
claims folder must be provided to the 
examiner for review in conjunction with the 
examination, and the examiner must note that 
the claims folder has been reviewed.  The 
examiner should indicate whether it is at 
least as likely as not (meaning likelihood of 
at least 50%) that any current right leg 
and/or right foot conditions had their onset 
in service or are otherwise related to 
service, including (but not limited to) the 
September 1967 explosion incident.  If no 
right leg or right foot condition is found on 
examination, including no degenerative 
changes, please make a notation of such 
finding and explain the underlying rationale.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

2.  After the above development has been 
completed, readjudicate the issues on appeal.  
The Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  After the Veteran and his 
representative have been given the applicable 
time to submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


